Citation Nr: 0330605	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-00 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a fungus disorder 
of the foot.  

2.  Entitlement to a disability rating in excess of 20 
percent for lumbosacral strain.  

3.  Entitlement to a disability rating in excess of 10 
percent for arthritis of the left ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from April 1986 to 
August 2000.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which granted service connection for 
low back pain and arthritis of the left ankle, assigning 20 
and 10 percent disability rating, respectively, from August 
10, 2000, and which denied service connection for a fungus 
disorder of the foot.  The increased rating issues will be 
addressed in the Remand portion of this decision.  


FINDING OF FACT

The veteran has tinea pedis that is related to his period of 
active duty.  


CONCLUSION OF LAW

Tinea pedis was incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002);  38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claim for entitlement to service connection for tinea pedis.  
This is so because the Board is taking action favorable to 
the veteran by granting service connection for tinea pedis; 
a decision at this point poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.304 (2003).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2003).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) 
(2003); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In this 
case, the determinative issues presented by the claim are 
(1) whether the veteran had a skin disorder during service; 
(2) whether she has a current skin disability; and, if so, 
(3) whether the current disability is etiologically related 
to military service.  

The veteran's service medical records reflect treatment on 
occasion for fungal disorders, though tinea pedis was not 
diagnosed.  The veteran was treated for tinea cruris in 1986 
and 1987.  The veteran filed a claim for a fungal infection 
of the feet a month following his service discharge and 
tinea pedis was diagnosed on the first post service VA 
examination less than three months after his service 
discharge.  The veteran has stated that he has had problems 
with a fungal infection of the feet since his time in 
service and continues to have the problem.  

The Board finds that the evidence of record supports a grant 
of service connection for tinea pedis.  During service the 
veteran was treated for fungal infection, albeit not tinea 
pedis.  He filed a compensation claim for fungal infection 
the month following his service discharge and he has had 
continuing complaints of fungal 


infection of the feet from service until the present.  The 
current VA examination diagnoses the veteran with tinea 
pedis.  Therefore service connection for tinea pedis is 
granted.  


ORDER

Service connection for tinea pedis is granted.


REMAND

The VCAA eliminated the concept of a well-grounded claim, 
redefined VA's obligations with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003); see Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant what 
evidence, if any, needed to be obtained by the claimant and 
what evidence, if any, would be retrieved by VA).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Review of the claims file reveals that the RO has not 
informed the appellant of the VCAA, and did not advise him 
as to what evidence he needed to submit to substantiate his 
claims, and as to what evidence the RO would help him to 
obtain.  Therefore, the Board finds that VA has not 
satisfied its duty under the VCAA to notify and assist the 
appellant with regards to his claim.  

The United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2)(ii) (which allowed the 
Board to provide the notice required by 38 U.S.C. § 5103(a) 
and § 3.159(b)(1) and provided the appellant not less than 
30 days to respond to the notice), because it is contrary to 
38 U.S.C. § 5103(b), which provides the claimant one year to 
submit evidence.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F3d 1339 (Fed. Cir. 2003) (DAV).   

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
(PVA), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in DAV.  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-
year period provided for response.  Therefore, since this 
case is being remanded, the RO must take this opportunity to 
inform the appellant that a full year is allowed to respond 
to a VCAA notice.  

Accordingly, this case is REMANDED for the following 
actions:  

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent 
decision in PVA, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  
Particularly, the RO must notify the veteran 
of the applicable provisions of the VCAA, 
including what evidence is needed to support 
his claim, what evidence VA will develop, and 
what evidence the veteran must furnish.

2.  After the above requested action has been 
completed, the RO should adjudicate the claims 
of entitlement to increased ratings for 
lumbosacral strain and arthritis of the left 
ankle.  The RO should consider the changes in 
Diagnostic Codes 5235 to 5243.  See 68 Fed. 
Reg. 51454-51458, to be codified at 38 C.F.R. 
Part 4, Diagnostic Codes 5235-5243.  If any of 
the benefits sought on appeal remains denied, 
the appellant and his representative should be 
provided a supplemental statement of the case 
and an appropriate period of time to respond.  
Thereafter, the case should be returned to the 
Board.  

No action is required of the veteran until he is notified by 
the RO.  He has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


